Citation Nr: 0626202	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-24 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1970 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which granted service connection for tinnitus, assigning a 10 
percent rating effective October 30, 2002.  The claims file 
subsequently was transferred to the RO in Boise, Idaho.

A temporary stay was imposed in processing the veteran's 
claim for entitlement to compensation for tinnitus.  Based on 
recent resolution of ongoing litigation, the stay is now 
lifted.


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for tinnitus in May 2003, 
assigning a 10 percent evaluation effective October 30, 2002.  
The veteran's representative appealed this action, contending 
that the veteran is entitled to a 10 percent rating for each 
ear.  

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (CAVC) held that the pre-1999 and pre-
June 13, 2003 versions of Diagnostic Code (DC) 6260 required 
the assignment of dual ratings for bilateral tinnitus.  See 
Smith v. Nicholson, 19 Vet. App. 63, 78 (2005).  VA appealed 
this decision to the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) and stayed the adjudication of 
tinnitus rating cases affected by the Smith decision.  On 
June 19, 2006, the Federal Circuit concluded that the CAVC 
erred in not deferring to the VA's interpretation of its own 
regulations.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

VA regulations, 38 C.F.R. § 4.25(b) and DC 6260, limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


